Citation Nr: 1138476	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-05 111	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an increased rating for osteoarthritis and right lumbar area myofasciitis, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law

ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1952 to May 1954 and from November 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to have the Veteran scheduled for a hearing before a member of the Board in light of his January 2010 request for a hearing.  Pursuant to the remand, the Veteran was scheduled for a hearing before a member of the Board sitting at the RO in St. Petersburg to be held on July 14, 2011.  On July 13, 2011, the Veteran's representative cancelled the hearing because the Veteran could not travel for a formal hearing due to his personal conditions.  The representative asked if hearings were conducted via telephone.  In a September 2011 letter, the Board notified the representative that the Board does not conduct hearings over the telephone and that the representative has indicated that the Veteran is unable to travel for a formal hearing due to his personal conditions.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In the July 2011 letter, the representative indicated that a written response on behalf of the Veteran would be forthcoming within two weeks if hearings over the telephone were not allowed.  The September 2011 Board letter notified the representative that the Board found that good cause had been shown for a 30-day extension of time for which to submit additional evidence and argument.  Later in September 2011, the representative submitted a letter along with additional evidence in the form of letters from private treatment providers.  Because the evidence is duplicative of evidence previously of record, a remand to the AOJ for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claims pertaining to prostate cancer, the left knee, the right knee, and the lumbar spine.  The TDIU issue is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a September 2004 decision, the Board denied the Veteran's claim of service connection for benign prostatic hypertrophy with transurethral resection of the prostate (TURP) and adenocarcinoma (prostate cancer).  

2.  Evidence received since the Board's September 2004 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer; nor does it raise a reasonable possibility of substantiating the claim.

3.  By a December 1981 decision, the Board denied the Veteran's claim of service connection for a chronic left knee disability.  In March 1982, the Board denied a motion for reconsideration regarding the decision.

4.  Evidence received since the Board's December 1981 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; nor does it raise a reasonable possibility of substantiating the claim.

5.  The Veteran does not have a right knee disability that is attributable to his active military service.

6.  The Veteran's service-connected osteoarthritis and right lumbar area myofasciitis has been manifested by pain with normal forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and muscle spasm; abnormal gait, abnormal spine contour, ankylosis, or related objective neurologic abnormality has not been shown.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision, which denied the Veteran's claim of service connection for benign prostatic hypertrophy with TURP and adenocarcinoma (prostate cancer), is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for prostate cancer has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

3.  The December 1981 Board decision, which denied the Veteran's claim of service connection for a chronic left knee disability, is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for a left knee disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

5.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for a rating in excess of 10 percent for service-connected osteoarthritis and right lumbar area myofasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished (other than the TDIU issue that is addressed in the remand section).  Through a December 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  He was provided with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regards to the right knee claim, the December 2008 letter specifically included notification as to the information and evidence necessary to substantiate a claim for service connection.  Concerning the lumbar spine rating claim, the Veteran was told that the evidence must show that the service-connected disability had gotten worse.  The letter also notified the Veteran that new and material evidence was needed to reopen the previously denied service connection claims concerning prostate cancer and a left knee disability.  New and material evidence was defined and the Veteran was told when and why the claims were previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the December 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these four issues on appeal.  The Veteran's service treatment records from both periods of service have been obtained and associated with the claims file.  Treatment records have also been obtained from the VA Medical Centers (VAMCs) and VA Hospitals (VAHs) in:  Mobile, Montgomery, and Tuskegee, Alabama; New Orleans, Louisiana; and Biloxi, Mississippi.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA), but that he was denied.  The RO requested records from SSA.  In December 2009, SSA responded that that there presently was no medical record on file or that a medical record could not be located.  In May 2010, the RO notified the Veteran that SSA records were not available.

In December 2008, the Veteran was provided a VA examination in connection with the rating claim on appeal, the report of which is of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's osteoarthritis and right lumbar area myofasciitis in the context of the rating criteria.  An examination was not provided in connection with the claims to reopen pertaining to prostate cancer and a left knee disability.  The duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claims have not been reopened; thus, an examination is not required.  An examination was also not provided in connection with the right knee claim.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Petition to Reopen Previously Denied Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

The Veteran originally submitted information in April 1980 that was taken by the RO as a claim of service connection for a left knee disability.  By a November 1980 rating decision, the RO denied the claim and characterized the disability as left knee impairment.  The Veteran did not appeal the decision.  By a December 1981 decision, the Board denied service connection for a chronic left knee disability.  The Board's December 1981 decision is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981).  In March 1982, the Board denied a motion for reconsideration regarding the decision.

In March 1992, the RO denied service connection for benign prostatic hypertrophy with TURP and adenocarcinoma.  The claim was considered as part of an appeal to the Board.  Ultimately, by a September 2004 decision, the Board denied service connection for benign prostatic hypertrophy with TURP and adenocarcinoma (prostate cancer).  The Board's September 2004 decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  (The Board notes that the Veteran was awarded service connection for prostatitis in October 1957).  

In October 2008, the Veteran filed a petition to reopen the claims of service connection for a left knee disability and prostate cancer.  By the February 2009 rating decision, the RO denied the petition to reopen for lack of receipt of new and material evidence.  The appeal of that decision is the basis for these two issues that are now before the Board.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  24 Vet. App. 110, 121, 120 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denials pertinent to the claims now under consideration are the December 1981 Board decision (left knee) and the September 2004 Board decision (prostate cancer).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Prostate Cancer

The evidence of record at the time of the September 2004 Board decision included:  service treatment records from both periods of service; VA treatment records and examination reports from the VAMCs and VAHs in Mobile, Montgomery, Tuskegee, New Orleans, and Biloxi, dated from August 1957 to May 2003; private treatment records, including from Dr. E.B.G., Dr. S.J., Dr. T.J.B., Dr. A.C.M., Dr. B.R.M., Dr. J.F.M., Providence Hospital, Mobile Urology, Mobile Bone and Joint Center, and Springhill Memorial Hospital, dated from November 1973 to June 2003; and statements from Veteran and his wife.

In the September 2004 decision, the Board considered the Veteran's statements in which he asserted that he had prostate cancer secondary to service-connected prostatitis.  The Board noted that the Veteran had been service connected for prostatitis and epididymectomy.  The Board pointed to the fact that the competent medical evidence, including opinions from VA examiners in December 1996 and May 2003, did not show that the Veteran's prostate cancer was related to prostatitis or epididymectomy.  Additionally, no other opinion evidence of record linked the disabilities.  The Board also pointed to the fact that prostate cancer was not identified by biopsy until 1991, which was over 30 years after the Veteran's separation from service.  Moreover, no medical opinion evidence attributed the Veteran's prostate cancer to his military service.

In denying the claim of service connection for prostate cancer in September 2004, the Board found that the Veteran had prostate cancer that was not incurred in or aggravated by his active military service.  Additionally, the Board found that the Veteran's prostate cancer was not proximately due to service-connected disability, including prostatitis or epididymectomy.

New evidence added to the record since the September 2004 decision includes:  VA treatment records and examinations reports from the VA facilities in Mobile and Biloxi, dated from June 1997 to December 2008; records from private treatment providers, including from Dr. R.M.S., Dr. J.R.R., Berryhill Orthopaedics, and Mobile Urology, dated from October 2005 to October 2008; and statements from the Veteran.

A review of the new evidence shows that prostate cancer had been listed as a problem in the Veteran's medical history at the Biloxi VAMC.  An August 2007 VA genitourinary examination included a diagnosis of possible prostate cancer.

In a November 2004 letter from Dr. J.R.R., it was noted that the Veteran had been diagnosed with carcinoma of the prostate in the distant past and that he had undergone TURP.  At the time of the letter, the Veteran was receiving radiation therapy to treat prostate cancer.  Dr. J.R.R. noted that the Veteran had no history of specific hazardous exposure, but Dr. J.R.R. stated that exposure to Agent Orange is a definite risk for developing prostate cancer.  Dr. J.R.R. was not sure if the Veteran served in Vietnam, but that it would be a definite risk if he did so.  Dr. J.R.R. could not answer the question regarding whether the Veteran's prostate cancer was likely to have been caused by prostatitis because it was not his area of expertise.

In an October 2008 letter from Dr. W.J.T. of Mobile Urology, it was noted that the Veteran was diagnosed with prostate cancer many years ago and that he underwent radiation treatment in October 2003.  Since that time, the Veteran's cancer had been under control, but he had complications from treatment such as increased urinary frequency and urgency.

In consideration of the evidence of record, the Board finds that the new evidence received since the September 2004 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer.  The contentions of the Veteran and his representative are cumulative and essentially the same as his contentions previously of record.  They primarily assert that the Veteran's prostate cancer is related in some manner to service-connected prostatitis or epididymectomy.  This theory of entitlement was already considered by the Board in the September 2004 decision.  Additionally, the medical evidence of record relates to an already established fact-that the Veteran has prostate cancer and has received treatment for the disability.  However, the new medical evidence does not relate the prostate cancer to either period of active military service or to the Veteran's service-connected disabilities.

In the November 2004 letter Dr. J.R.R. speculated on a possible etiology of the prostate cancer when he noted that exposure to Agent Orange can be a definite risk.  See, e.g., 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (laws and regulations pertaining to diseases, such as prostate cancer, associated with exposure to certain herbicide agents, including from service in the Republic of Vietnam).  Dr. J.R.R.'s statement is not material because the Veteran did not serve in Vietnam.  In fact, he served before the Vietnam era began.  See 38 C.F.R. § 3.2 (2011).  Moreover, neither statements from the Veteran nor the record indicates that he was actually exposed to herbicide agents such as Agent Orange.  Thus, Dr. J.R.R.'s statement regarding Agent Orange does not constitute material evidence because it does not raise a reasonable possibility of substantiating the claim.  Furthermore, as to the question of a possible relationship to service-connected disability, Dr. J.R.R. did not comment because it was not his area of expertise.

Here, the Board does not find that the claim of service connection for prostate cancer is reopened because new and material evidence has not been received.  Although some of the new evidence shows post-service treatment for prostate cancer, the evidence does not relate to the unestablished facts of either a link between the prostate cancer and military service or to service-connected disability.  Therefore, the new evidence does not raise a reasonable possibility of substantiating the claim.  Consequently, the claim is not reopened and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In September 2011, the Veteran's representative implied that a VA examination to address secondary service connection was warranted.  As noted previously, the duty to provide an examination does not apply to a claim to reopen without the submission or receipt of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been received for this claim, a remand for a medical examination or opinion is not necessary.


Left Knee Disability

The evidence of record at the time of the December 1981 Board decision included:  service treatment records from both periods of service; VA treatment records and examination reports from the VAMCs and VAHs in Mobile, Montgomery, Tuskegee, and New Orleans, dated from August 1957 to December 1980; private treatment records, including from Dr. E.B.G., Dr. S.J., Dr. T.J.B., and Providence Hospital, dated from November 1973 to October 1980; and statements from Veteran.

In the December 1981 decision, the Board considered the Veteran's statements in which he asserted that he fell into a deep pit while engaged in training exercises in approximately 1952.  The Board pointed to the fact that the service treatment records do not reference an injury to the left knee or a chronic left knee disability.  The Veteran reported that he had a bilateral trick knee at his April 1957 separation examination.  However, no complications or sequelae were indicated.  The Board noted that no trauma was claimed and the pertinent findings were normal on clinical evaluation.  Post-service records showed a complaint of knee pain during an April 1977 VA examination.  Treatment records from 1980 show that the Veteran had a torn meniscus in the left knee, degenerative joint disease, and chondromalacia of the patella.  He had surgery on the left knee at that time.

In denying the claim of service connection for a left knee disability in December 1991, the Board found that the Veteran did not have a left knee disability during military service.  The Board also found that arthritis of the left knee was not demonstrated within one year after separation from the last period of active service.  The Board pointed to the fact that the first post-service documentation of left knee problems was over 20 years after service and that there was no continuity of symptoms even if the Veteran did injure his left knee during service.

New evidence added to the record since the December 1981 Board decision includes:  VA treatment records and examination reports from the VAMCs and VAHs in Mobile, New Orleans, and Biloxi, dated from December 1979 to December 2008; private treatment records, including from Dr. E.B.G., Dr. A.C.M., Dr. B.R.M., Dr. J.F.M., Dr. R.M.S., Dr. J.R.R., Mobile Bone and Joint Center, Mobile Urology, Springhill Memorial Hospital, and Berryhill Orthopaedics, dated from March 1976 to October 2008; and statements from Veteran and his wife.

A review of the new evidence shows that the Veteran has sought and received regular treatment for left knee problems since 1979 through both VA and private treatment providers.  He has been diagnosed with degenerative joint disease or arthritis of the left knee based on x-ray evidence.

Since filing the petition to reopen the left knee claim, the Veteran has not set forth any specific theory of entitlement, but he appears to be again contending that he has a left knee disability related to an in-service injury to the left knee, such as the previously described fall into a deep pit while engaged in training exercises in approximately 1952.  The Veteran reported such a history to treatment providers on multiple occasions, including as early as June 1983 at the New Orleans VAMC.  

In consideration of the evidence of record, the Board finds that the new evidence received since the December 1981 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.  The Veteran's contention is cumulative and essentially the same as his contention previously of record.  The theory of entitlement was already considered by the Board in the December 1981 decision.  Additionally, the medical evidence of record relates to an already established fact-that the Veteran has a left knee disability such as arthritis and has received treatment for the disability.  However, the new medical evidence does not relate a left knee disability to either period of active military service.  Medical records containing the Veteran's own reported history are merely redundant of medical records that were already considered that had a similar reported history.  None of the Veteran's treatment providers have authored an express opinion on the matter of etiology and he has not identified any such opinion.  Moreover, the new evidence does not show that arthritis of the left knee manifested to a compensable degree within one year of separation from service.  The new evidence continues to show that arthritis had its onset in approximately 1979 or 1980.  Thus, it is also not material in that regard.

Here, the Board does not find that the claim of service connection for a left knee disability is reopened because new and material evidence has not been received.  Although some of the new evidence shows post-service treatment for problems with the left knee such as arthritis, the evidence does not relate to the unestablished fact of a link between a left knee disability and military service.  Therefore, the new evidence does not raise a reasonable possibility of substantiating the claim.  Consequently, the claim is not reopened and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Annoni, 5 Vet. App. at 467.

B. Service Connection Claim

The Veteran submitted a statement in September 2008 wherein he stated that he had both of his knee caps removed since he applied for service connection years ago for a left knee injury.  The RO inferred from this statement a claim of service connection for a right knee disability.  During the pendency of the claim, the Veteran had not identified any specific theory of entitlement or a specific injury that occurred during military service to which a right knee disability may be related.

A review of the post-service treatment records reveals that the Veteran has been diagnosed with and treated for degenerative joint disease or arthritis of the right knee by both VA and private treatment providers.  Thus, the "current disability" element of the service connection claim has been established.

The Veteran's service treatment records are negative for references to a right knee injury or a diagnosis of a right knee disability during either period of active military service.  At his April 1957 separation examination, the Veteran reported that he had a bilateral trick knee.  The examiner noted that there were no complications or sequelae in that regard.  The musculoskeletal and lower extremities portions of the separation examination were normal.

The earliest post-service medical evidence of problems with the right knee was noted at an April 1977 VA examination.  The Veteran complained of arthritic pains in the knees.  No diagnosis was made at that time.  In December 1979, the Veteran was seen at the New Orleans VAMC for a complaint of left knee pain.  X-rays were taken of both knees in January 1980.  Minimal degenerative arthritis of the right knee was seen at that time.  Subsequently, the Veteran has been treated for right knee pain with degenerative joint disease or arthritis.  None of the medical professionals has expressly commented on the origin of the Veteran's right knee arthritis.

Here, the evidence does not establish that an injury, disease, or event occurred during the Veteran's active military service concerning the right knee.  Although he reported to the separation examiner that he had a trick knee, the examiner determined that there were no complications and no sequelae.  Additionally, the examination was normal regarding the musculoskeletal system and lower extremities.  No right knee disability was identified.  The Veteran did not indicate any type of injury or event related to his asserted trick knee at the examination.  This evidence and the absence of any reference to a right knee injury or disability in the remainder of the service treatment records weighs against a finding that an injury, disease, or event occurred during the Veteran's active military service concerning the right knee.  Moreover, as noted previously, the Veteran has not identified any such injury, disease, or event during the claims process.  The existence of a current disability alone does not substantiate a claim of service connection.  Without sufficient evidence that the Veteran has a right knee disability, including arthritis, that is attributable to his active military service, service connection is not warranted for a right knee disability on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the right knee manifested to a compensable degree within one year of the Veteran's separation from either period of military service.  As noted previously, minimal degenerative arthritis was first seen by x-ray evidence in January 1980, which occurred over 20 years after service.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as April 1958-one year after separation from service.  Thus, service connection is not warranted for arthritis of the right knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted previously, a medical examination was not provided in connection with the claim.  Because the evidence does not establish that an event, injury, or disease occurred in service or establish that arthritis manifesting during an applicable presumptive period for which the claimant qualifies, a remand for an examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

In the adjudication of the claim, the RO also considered the possibility of service connection for a right knee disability as secondary to a left knee disability.  Service connection of a secondary disability may only be granted if the secondary disability is proximately due to or aggravated by a service-connected disability.  In the Veteran's case, he has not been awarded service connection for a left knee disability.  Thus, as a matter of law, service connection may not be granted for a right knee disability caused by non-service-connected left knee disability.  See 38 C.F.R. § 3.310.

For the foregoing reasons, the Board finds that the claim of service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


C. Rating Claim

The Veteran asserts that his service-connected lumbar spine disability (osteoarthritis and right lumbar area myofasciitis) is more disabling than currently rated.  He contends that the disability has gotten worse and that a rating in excess of 10 percent is warranted.



Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected lumbar spine disability has been evaluated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  Under that diagnostic code, the General Rating Formula for Diseases and Injuries of the Spine is used.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5242) (2011).

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.


Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the evidence from the time period one year before the claim for an increase was filed reveals that the Veteran underwent VA examination in connection with the claim in December 2008.  The examiner interviewed and examined the Veteran.  A history of recurrent back pain with degenerative joint disease and degenerative disc disease was noted.  The Veteran also reported that he experienced stiffness, decreased motion, and occasional spasms.  He indicated that the pain radiated to his legs.  Physical examination reflected a normal gait with no swelling, tenderness, deformity, scoliosis, or kyphosis.  Range of motion testing showed that the Veteran had forward flexion to 90 degrees, extension to 25 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  The examiner noted that repetitive range of motion did not reveal any pain, fatigue, weakness, lack of endurance, or incoordination.  He also indicated that additional limitation due to flare-up cannot be determined without resorting to mere speculation, but that there was no discomfort or difficulty with range of motion testing.  Neurologic examination showed normal motor function and strength in the lower extremities.  There was also normal sensation and straight-leg-raising was normal bilaterally.  X-rays showed degenerative changes of the lower lumbar spine, most pronounced at L4-L5.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease without radiculopathy.

The December 2008 VA examination report represents the best evidence for deciding the claim as the examination was conducted specifically for assessing the Veteran's service-connected lumbar spine disability and no similar probative evidence is of record from the time period one year before the claim for an increase was filed.  Although the claims file was not available for review by the examiner, such a review was not necessary in this case as the primary concern is the current level of severity of the Veteran's service-connected lumbar spine disability.

Based on this evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any point during the rating period on appeal.  Forward flexion of the thoracolumbar spine was measured as normal (90 degrees).  Additionally, although the VA examiner would have to speculate on the effects of flare-ups, he found that there was no additional loss of motion due to pain, fatigue, weakness, 


lack of endurance, or incoordination when there was repetitive range of motion testing.  Thus, forward flexion did not approximate a limitation to 60 degrees or less even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Additionally, although there was some limited extension and lateral flexion, the combined range of motion of the thoracolumbar spine did not approximate 120 degrees or less.  This type of limited motion is contemplated by the 10 percent rating that is already assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).

The December 2008 examination report noted that the Veteran experiences occasional spasms.  However, there was no indication that the spasms result in an abnormal gait or abnormal spinal contour.  The examiner found a normal gait with no swelling, tenderness, deformity, scoliosis, or kyphosis on physical examination.  Muscle spasm that does not result in abnormal gait or abnormal spinal contour is also contemplated by currently assigned 10 percent rating.

In regards to possibly associated neurologic abnormalities, the Veteran reported experiencing pain radiating to the legs.  The examiner expressly addressed the possibility of radiculopathy and determined that the diagnosis included arthritis without radiculopathy.  Additionally, the neurologic aspect of the examination did not reveal any abnormalities.  Moreover, the record does not suggest that the Veteran has bowel or bladder problems associated with his service-connected lumbar spine disability.  The Board notes that the record does reflect a long-standing history of urinary problems.  However, these symptoms have been attributed to his service-connected prostatitis for which a 40 percent rating has been assigned.

In view of this evidence, the Board finds that the Veteran's service-connected osteoarthritis and right lumbar area myofasciitis has been manifested by pain with normal forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and muscle spasm; abnormal gait, abnormal spine contour, ankylosis, or related objective neurologic abnormality has not been shown.  Given this finding, a rating in excess of 10 percent is not warranted.

The Board notes that the December 2008 VA examiner indicated that the Veteran was "advised bed rest" and was "incapacitated within the last 12 months."  Spine disabilities that involve intervertebral disc syndrome may be evaluated based on incapacitating episodes, which are when a disability requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  In the Veteran's case, it appears that the examiner was describing the effects of a recent total right knee replacement.  Even so, evaluation on the basis of incapacitating episodes is not appropriate as the Veteran is not service connected for an intervertebral disc syndrome such as degenerative disc disease.  Service connection has been granted only for osteoarthritis and right lumbar area myofasciitis.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for osteoarthritis and right lumbar area myofasciitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 

App. 49, 53-56 (1990).


ORDER

The petition to reopen a claim of service connection for prostate cancer is denied.

The petition to reopen a claim of service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

An increased rating for osteoarthritis and right lumbar area myofasciitis is denied.


REMAND

In April 2009, the Veteran stated that he is unable to work due to his conditions, including his back problem.  This statement reasonably raises the issue of entitlement to TDIU.  The Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the claim for a higher rating addressed above.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to send a new VCAA notice letter to the Veteran, schedule the Veteran for a VA examination to address the matter, and adjudicate the issue in the first instance.  (The Board notes that entitlement to TDIU was most recently denied in November 2007.)

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for TDIU.  The Veteran and his representative should be given an opportunity to respond to the notice and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination in connection with the claim for TDIU.  The designated examiner should review the claims file and take a detailed history regarding the Veteran's employment and education and vocational attainment.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is in effect for prostatitis, epididymectomy, and osteoarthritis and right lumbar area myofasciitis.)  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached

3.  After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


